UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                           §
                                                   §
 versus                                            § CASE NO. 1:19cr179
                                                   §
ELVIN MARCELO RODRIGUEZ-CERNA                      §


     MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION

       The Court referred this matter to the United States Magistrate Judge Keith F. Giblin for

the administration of a guilty plea hearing. Judge Giblin conducted a hearing and issued his

findings of fact and report and recommendation on the defendant’s guilty plea. The magistrate

judge recommended that the Court accept defendant’s guilty plea. He further recommended that

the Court finally adjudge defendant as guilty on Count One of the Indictment. The parties have

not objected to the magistrate judge’s findings.

       The Court accepts the findings in the report and recommendation. The Court ORDERS

that Judge Giblin’s report (#23) is adopted. The Court accepts the defendant’s guilty plea but

defers acceptance of the plea agreement and plea agreement addendum until after review of the

presentence report. It is finally ORDERED that defendant, Elvin Marcelo Rodriguez-Cerna, is

adjudged guilty on Count One of the Indictment charging a violation of Title 8, United States

Code, Section 1326(a), Unlawful Reentry by a Deported or Removed Alien.

          SIGNED at Beaumont, Texas, this 31st day of March, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
